NO. 07-01-0497-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL A

                                     APRIL15, 2002

                         ______________________________


                   IN THE INTEREST OF SAMUEL KAHN, A CHILD


                       _________________________________

            FROM THE 72ND DISTRICT COURT OF LUBBOCK COUNTY;

           NO. 93-542,429; HONORABLE J. BLAIR CHERRY, JR., JUDGE

                        _______________________________

Before BOYD, C.J., and REAVIS and JOHNSON, JJ.


      Appellant Robert Alan Kahn perfected an appeal from the trial court’s order denying

his motion for clarification and enforcement of a prior order regarding conservatorship of

Samuel Kahn. Pending before this Court is Kahn’s motion to dismiss this appeal by which

he represents that he no longer wishes to prosecute the matter because an agreed order

has been entered below. We grant his motion and dismiss the appeal


      Without passing on the merits of the case, appellant’s request is granted and the

appeal is hereby dismissed. See Tex. R. App. P. 42.1(a)(2). Having dismissed the appeal
at appellant’s request, no motion for rehearing will be entertained and our mandate will

issue forthwith.


                                               Don H. Reavis
                                                 Justice


Do not publish.




                                           2